TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00097-CV


Associated Press, Appellant

v.

David Paulin, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN301148, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The Associated Press has filed an unopposed motion to dismiss its appeal, asserting
that it no longer wishes to pursue this appeal because the parties have settled their differences.
		We grant the motion and dismiss this appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   May 6, 2004